



Exhibit 10.29


GUESS?, INC.
2004 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated
December 2, 2019 by and between Guess?, Inc., a Delaware corporation (the
“Company”), and Kathryn Anderson (the “Grantee”) evidences the nonqualified
stock option (the “Option”) granted by the Company to the Grantee as to the
number of shares of the Company’s Common Stock first set forth below.


Number of Shares of Common Stock:(1)   130,000    Award Date:  December 2, 2019
Exercise Price per Share:(1)                       $19.1500    Expiration
Date:(1)(2) December 2, 2029
Vesting(1)(2)  The Option shall become vested as to 25% of the total number of
shares of Common Stock
subject to the Option on each of the first, second, third and fourth
anniversaries of the Award Date,
subject to the Grantee’s continued employment with the Company or a Subsidiary
through each
applicable vesting date. Notwithstanding the foregoing or anything in Section 17
of the Plan to the
contrary, if a Change in Control of the Company (as such term is defined in the
Offer Letter between
the Company and the Grantee, dated October 23, 2019 (the “Offer Letter”)) occurs
while the Option
is outstanding and unvested, subject to the Grantee’s continued employment with
the Company or a
Subsidiary through the closing of the Change in Control, the Option shall
accelerate and become fully
vested upon (or if necessary to give effect to the acceleration, immediately
prior to) the Change in
Control.





The Option is granted under the Guess?, Inc. 2004 Equity Incentive Plan, as
amended (the “Plan”) and subject to the Terms and Conditions of Nonqualified
Stock Option (the “Terms”) attached to this Option Agreement (incorporated
herein by this reference) and to the Plan.  The Option has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee.  Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan, except
where a capitalized term is defined in the Offer Letter, and this Option
Agreement indicates the definition used in the Offer Letter shall apply for
purposes of this Option Agreement as well.  The parties agree to the terms of
the Option set forth herein.  The Grantee acknowledges receipt of a copy of the
Terms, the Plan and the Prospectus for the Plan. This Option is in complete
satisfaction of the Grantee’s right to receive an award of stock options
pursuant to Section 4 of the Offer Letter.
 
“GRANTEE”
 
GUESS?, INC.
a Delaware corporation
 
 
 
 
 
 
 /s/ Kathryn Anderson
 
 
Signature
 
By:
 /S/ Jason T. Miller
 
 
 
 Kathryn Anderson
 
Print Name:
 Jason T. Miller
Print Name
 
 
 
 
Title:
 Secretary






--------------------------------------------------------------------------------





CONSENT OF SPOUSE
 
In consideration of the Company’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.
 
 
 
 
Signature of Spouse
 
Date

 
 
 
 
(1)    Subject to adjustment under Section 16 of the Plan.
(2) 
Subject to early termination if the Grantee’s employment terminates or pursuant
to Section 17 of the Plan.

 





--------------------------------------------------------------------------------









TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION


1.
Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

•
Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 16 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

•
Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

2.
Continuance of Employment Required; No Employment/Service Commitment.

The vesting schedule requires continued employment with the Company or a
Subsidiary through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in Section 4 below or under the Plan.
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if she is an employee, as an employee at will who
is subject to termination without cause, confers upon the Grantee any right to
remain employed by or in service to the Company or any Subsidiary, interferes in
any way with the right of the Company or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Company or any
Subsidiary to increase or decrease the Grantee’s other compensation. Nothing in
this Option Agreement, however, is intended to adversely affect any independent
contractual right of the Grantee without her consent thereto.





--------------------------------------------------------------------------------





3.
Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Committee may require pursuant to such
administrative exercise procedures as the Committee may implement from time to
time) of:
Ÿ
 
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Committee may require from time to time;
 
 
 
Ÿ
 
payment in full for the Exercise Price of the shares to be purchased (a) in
cash, cashier’s or by electronic funds transfer to the Company; (b) (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Committee may adopt as to any non-cash
payment) in shares of Common Stock already owned by the Grantee, valued at their
Fair Market Value on the exercise date; or (c) through a “cashless exercise”
procedure by notice and third party payment in such manner as may be authorized
by the Committee pursuant to Section 8(f) of the Plan;
 
 
 
Ÿ
 
any written statements or agreements required pursuant to Section 19(g) of the
Plan; and
 
 
 
Ÿ
 
satisfaction of the tax withholding provisions of Section 19(a) of the Plan.



4.
Termination of Option upon a Termination of Grantee’s Employment.

Subject to earlier termination on the Expiration Date of the Option and subject
to any applicable provision of a valid employment agreement between the Company
and Grantee, if the Grantee ceases to be employed by the Company or a
Subsidiary, the following rules shall apply (the last day that the Grantee is
employed by the Company or a Subsidiary is referred to as the Grantee’s
“Severance Date”):
•
if the Grantee’s employment by the Company or a Subsidiary terminates due to her
death, Disability or Retirement, then (a) the Grantee, her personal
representative or beneficiary will have twelve (12) months from the Severance
Date to exercise the Option (or any portion thereof) to the extent that it was
exercisable on the Severance Date; provided that if the Grantee’s employment
terminates as a result of Disability or Retirement and she dies during such
12-month period, her beneficiary will have one year from the date of the
Grantee’s death to exercise the Option (or any portion thereof) to the extent it
was vested on the Grantee’s Severance Date, (b) the Option, to the extent not
exercisable on the Severance Date, shall terminate on the Severance Date, and
(c) the Option, to the extent exercisable for the 12-month period following the
Severance Date (or, if applicable, the 12-month period following the Grantee’s
subsequent death) and not exercised during such period, shall terminate at the
close of business on the last day of such 12-month period.

•
if the Grantee’s employment by the Company or a Subsidiary terminates for any
reason other than her death, Retirement or Disability, then (a) the Grantee will
have sixty (60) days from the Severance Date to exercise the Option (or portion
thereof) to the extent that it was exercisable on the Grantee’s Severance Date
(b) the Option, to the extent not exercisable on the Severance Date, shall
terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the sixty (60) day period following the Severance Date and not exercised
during such period, shall terminate at the close of business on the last day of
the 60-day period.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option. The Committee shall be the sole judge of whether the Grantee
continues to remain employed by the Company or a Subsidiary for purposes of this
Option Agreement.





--------------------------------------------------------------------------------





5.
Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 15 of the Plan.
6.
Adjustments Upon Specified Events.

Upon the occurrence of certain events relating to the Company’s Common Stock
contemplated by Section 16(b) of the Plan, the Committee will make adjustments,
if appropriate, in the number of shares subject to the Option, the Exercise
Price, and the number and kind of securities subject to the Option.
7.
Possible Termination of Option upon Certain Change in Control Events.

The Option is subject to termination in connection with certain Change in
Control events as provided in Section 17 of the Plan.
8.
Compliance.

The Grantee hereby agrees to cooperate with the Company, regardless of the
Grantee’s employment status with the Company, to the extent necessary for the
Company to comply with applicable state and federal laws and regulations
relating to the Option.
9.
Notices.

Any notice required or permitted under this Option Agreement shall be deemed
given when personally delivered, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Grantee either at the
address on record with the Company or such other address as may be designated by
Grantee in writing to the Company; or to the Company, Attention: Stock Plan
Administration, 1444 South Alameda Street, Los Angeles, California 90021, or
such other address as the Company may designate in writing to the Grantee.
10.
Failure to Enforce Not a Waiver.

The failure of the Company or the Grantee to enforce at any time any provision
of this Option Agreement shall in no way be construed to be a waiver of such
provision or of any other provision hereof.
11.
Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan, incorporated herein by this reference.  In the event of a conflict or
inconsistency between the terms and conditions of this Option Agreement and of
the Plan, the terms and conditions of the Plan shall govern.  The Grantee agrees
to be bound by the terms of the Plan and this Option Agreement (including these
Terms).  The Grantee acknowledges having read and understood the Plan, the
Prospectus for the Plan, and this Option Agreement.  Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.
12.
Entire Agreement.

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Option Agreement may be amended pursuant





--------------------------------------------------------------------------------





to Section 18 of the Plan.  Such amendment must be in writing and signed by the
Company.  The Company may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Grantee hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
13.
Governing Law.

This Option Agreement shall be governed by and construed according to the laws
of the State of Delaware, without regard to Delaware or other laws that might
cause other law to govern under applicable principles of conflicts of law.  For
purposes of litigating any dispute that arises under this Option Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be conducted in the courts of
Los Angeles County, or the federal courts for the United States for the Central
District of California, and no other courts, where this Option Agreement is made
and/or to be performed.
14.
Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to the Option awarded under the Plan or future stock options that may be awarded
under the Plan by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
15.
Effect of this Agreement.

This Option Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to all or substantially all of the
business or assets of the Company.
16.
Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
17.
Committee’s Powers.

No provision contained in this Option Agreement shall in any way terminate,
modify or alter, or be construed or interpreted as terminating, modifying or
altering any of the powers, rights or authority vested in the Committee or, to
the extent delegated, in its delegate pursuant to the terms of the Plan or
resolutions adopted in furtherance of the Plan, including, without limitation,
the right to make certain determinations and elections with respect to the
Options.
18.
Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
19.
Clawback Policy.

The Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).





--------------------------------------------------------------------------------





20.
No Advice Regarding Grant.

The Grantee is hereby advised to consult with her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Option Agreement) or recommendation with respect to the
Option. Except for the withholding rights contemplated by Section 19(a) of the
Plan, the Grantee is solely responsible for any and all tax liability that may
arise with respect to the Option and any shares that may be acquired upon
exercise of the Option.





